


ADDENDUM TO

STOCK PURCHASE AGREEMENT




Notwithstanding anything to the contrary contained in that STOCK PURCHASE
AGREEMENT ("Agreement") of even date by and among B4MC GOLD MINES, INC. a Nevada
corporation (referred to herein as "Seller" or "Company") and PACIFICWAVE
PARTNERS LIMITED (the "Purchaser"), Purchaser and Seller agree as follows:




1.

Upon execution of the Agreement, the Purchaser shall escrow the $248,976.20
purchase price in the attorney IOLTA account of David S. Hunt (“Escrow Holder”)
as follows:




ACCOUNT NAME:

The Hunt Law Corporation, P.C. Trust Account

66 Exchange Place, First Floor

Salt Lake City, Utah 84111




ACCOUNT NO.:

05037790-2

ABA ROUTING NO.:

124000054

BANK:

Zions Bank

Salt Lake City, Utah




2.

Upon execution of the Agreement, in accordance with Section 3 of the Agreement,
the Seller shall deliver to the Purchaser (i) the certificate[s] representing
the Shares, duly endorsed or delivered with stock powers appropriately executed,
in either case with medallion signature guarantee[s], in the name of the
Purchaser, (ii) the Releases referred to in Section 8 of the Agreement and (iii)
a resignation of the sole director of the Seller, effective upon due appointment
of a successor thereto, together with a duly adopted written consent of the
board of directors of Seller appointing Bennett J. Yankowitz as the sole
director and the president, treasurer and secretary of Seller. Upon the receipt
of such share certificate, Releases, resignation and written consent the Closing
under the Agreement shall have been deemed to take place, and Escrow Holder is
instructed thereupon to release $205,000 of the amounts in escrow to Seller.
 The forgoing shall constitute an “instruction” to release $205,000 of the
Escrowed Funds per Section 3 of the Escrow Agreement. Escrow Holder shall
continue to hold in escrow the $43,976.20 balance of the purchase price (the
“Liquidated Damages Amount”) in accordance with the provisions of this
Agreement.




3.

Purchaser and Seller hereby agree as follows with respect to the release of the
Liquidated Damages Amount.  If (i) Seller has, not later than June 3, 2015,
completed its financial statements and delivered all materials to its
independent auditors necessary for such auditors to commence the audit thereof
and in addition (ii) Seller has, not later than June 30, 2015, satisfied all of
the conditions set forth in Section 8 of the Agreement in all material respects,
then, the Escrow Holder is authorized to release the Escrow Amount to Seller. If
the conditions set forth in clauses (i) and (ii) of this Section 3 have not been
satisfied by the dates indicated, then Escrow Holder shall return the Liquidated
Damages Amount to Purchaser as liquidated damages.




4.

PURCHASER AND SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT
TO ESTIMATE THE DAMAGES WHICH PURCHASER MAY SUFFER AS A RESULT OF THE FAILUE OF
ANY SUCH CONDITION DUE TO THE A CAUSE OTHER THAN A DEFAULT BY PURCHASER.
 THEREFORE PURCHASER AND SELLER DO HEREBY AGREE THAT A REASONABLE ESTIMATE OF
THE DAMAGES THAT PURCHASER WOULD SUFFER IN THE EVENT OF A FAILUE OF SUCH A
CONDITION IS AND SHALL BE, AS PURCHASER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT
LAW OR IN EQUITY), AN AMOUNT EQUAL TO THE LIQUIDATED DAMAGES AMOUNT.  SAID
AMOUNT SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES FOR THE BREACH OF THIS
AGREEMENT BY SELLER, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES BEING HEREIN
EXPRESSLY WAIVED BY PURCHASER.  THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES
IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO PURCHASER.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Addendum to the Agreement as
of May 7, 2015.




SELLER/COMPANY

PURCHASER




B4MC Gold Mines, Inc.

PacificWave Partners Limited




By: /s/ Elwood Shepard

By: /s/ Henrik Rouf

Its: President

Its: Managing Director






